

Exhibit 10.1
THE NEW HOME COMPANY INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
At a meeting of the Board of Directors (the “Board”) of The New Home Company
Inc. (the “Company”) held February 12, 2018, the Board approved the following
Non-Employee Director Compensation Program for payment of the Company’s
non-employee directors (“Directors”). The cash and equity compensation described
below shall be paid or be made, as applicable, automatically and without further
action of the Board.
Effective as of February 12, 2018, until amended, modified or terminated by the
Board in the future at its sole discretion:
Cash Compensation
All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
sixty (60) days after the end of such quarter. The Directors are entitled to
receive annual retainers in the following amounts, pro-rated for any partial
year of service:
Director:
 
$
45,000
 
Audit Committee:
 
$
20,000
 (Chair); $8,500 (Other Members)
Compensation Committee:
 
$
15,000
  (Chair); $6,000 (Other Members)
Nominating and Corporate Governance Committee:
 
$
15,000
  (Chair); $6,000 (Other Members)
Executive Committee Member:
 
$
15,000
 
Lead Independent Director:
 
$
25,000
 





Equity Compensation


Each Director who is serving on the Board as of the date of each annual meeting
of the Company’s stockholders and who is re-elected for another year of service
as a Director at such annual meeting shall be granted restricted stock units
with a value of $60,000 on the date of the applicable annual shareholder meeting
(the “Annual Grant”).


Each Annual Grant will vest in full on the earlier of (i) the date of the next
annual meeting of the Company’s stockholders following the applicable grant date
(it being understood that the Annual Grant shall vest on the date of such annual
meeting whether or not the Director is re-elected at such meeting, so long as
the Director serves through such meeting) and (ii) the first anniversary of the
applicable grant date, subject in each case to continued service.


The Annual Grants will be granted under and shall be subject to the terms and
provisions of the Company’s 2016 Incentive Award Plan or any other applicable
Company equity incentive plan then-maintained by the Company.
Other
The Company reimburses Directors for reasonable out-of-pocket expenses incurred
in connection with the performance of their duties as directors, including
without limitation travel expenses in connection with their attendance in-person
at Board and committee meetings. Each member of the Board that is an employee of
the Company will not receive any compensation for their services as a director.


